 

21 Page lofi Vil ay AO02/

 

Dear Members otf the Gourt 2 smusyos am g:50

: Sc fer
The Sexual Assaalt by “y 0“ Ga het ale?

br hom Pres ted anh looked upto, Should never
have Aappencell Ao me By any Boy Scout, bSArle
shatwned >, RoHerdan, Tke Atbptherlands, Yt, Cather
Ioaned the use of Ars Pambhr sheton Wagon fo take
Our Zr oo across the Channel fo a Jambree sr England
Wile #kere Z was Arciply ssa (ta? sexually o's
prtense 4Lhat (4 ALK fhacheb vty 1 fe prermanen Aly.
ZArs caused x pro lem with pnhrera cy om Awo
failel ptarllages. is a child 7 couldat share Sle
arteclk with my parents AS we wre a par | ery family

Lor th prde and strick reales . f7y Cathey P|

MI 4.5 ince poasre on as tos his

wr Fe , wry 10 Ake/ TAIS twas a ftavy Burcler
to caer CeO Aronally ancl al fo Khe foot At ©

pays tally « L acl zat ao Fede scope o KD the
Aahuse yh S coe ti ng eCya hole. LZ ti glad
Jo be ahbk fo Sy7ca & ty2 How,

each)

  

 
